UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1189


JASON WAYNE NAILLIEUX,

                    Plaintiff - Appellant,

             v.

UNITED STATES MINT,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-00304-RDB)


Submitted: May 23, 2019                                           Decided: May 28, 2019


Before KING and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jason Wayne Naillieux, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason Wayne Naillieux appeals the district court’s order dismissing his civil

complaint for lack of jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Naillieux v. U.S. Mint, No. 1:19-cv-00304-RDB (D. Md. Feb. 8, 2019).

We grant leave to proceed in forma pauperis. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2